NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CLS BANK INTERNATIONAL,
Plaintiff-Appellee, -
AND
CLS SERVICES LTD.,
Counterclaim-Defendant Appellee,
V.
ALICE CORPORATION PTY. LTD., -
Defen.dcznt-Appellant.
2011-1301
Appeal from the United States District Court for the
DiStrict of Colu1:nbia in case 11o. 07-CV-0974, Judge Rose-
mary M. Collyer.
ON MOTION
ORDER
The parties jointly move for an 18-day extension of
ti111e, until June 24, 2011, for the appellant to file its
brief, for a 19-day extension of tin:1e, until August 22,

CLS BANK V. ALICE CORPORATION
2
2011, for the appellees to file their brief, and for an 11-
clay extension of time, until Septernber 16, 2011, for the
appellant to file its reply brief.
Upon consideration thereof
lT IS ORDERED THATZ
The motion is granted
l‘1AY 1 9 2011
Date
ccc SteVen J. Glass1nan, Esq.
Bruce R. Genders0n, Esq.
s21
FoR THE CoURT
/S/ J an Horbaly
J an Horbaly
Clerk
U.S. COUR’r fJ|1?§PpPEALS FOR
T|'lE FEDERAL ClRCUlT
|‘1AY-1 9 2011
lANl'19RBALY
CLEH(